CANADY, Judge.
Kib B. Southers appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the post-conviction court’s denial of Southers’ claims without comment. We note that Southers’ motion for rehearing and the postconviction court’s stay of that motion are nullities. The filing of the notice of appeal foreclosed any consideration by the postconviction court of the motion for rehearing either during or after the appeal. Cf. Cabrera v. State, 623 So.2d 825 (Fla. 2d DCA 1993) (holding that defendant’s subsequent filing of notice of appeal was an abandonment of a pending motion for rehearing and divested the trial court of jurisdiction to consider it).
Affirmed.
WHATLEY and DAVIS, JJ., Concur.